             Case 8:00-cr-00424-PJM Document 753 Filed 08/18/20 Page 1 of 7



                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA,                                  *
                                                           *
v.                                                         *           Crim. No. PJM 00-424-7
                                                           *
JOHN EDDIE DILLARD,                                        *
                                                           *
                             Defendant.                    *

                                          MEMORANDUM OPINION

           John Eddie Dillard has filed a Motion for Imposition of a Reduced Sentence Pursuant to

Section 404 of the First Step Act, seeking a reduction of his incarceration to the statutory minimum

twenty-five years. ECF No. 748. The Government has responded in opposition, ECF No. 750, and

Dillard has replied, ECF No. 752. For the reasons that follow, Dillard's Motion is DENIED.

                                                               I.

           On June 28, 2001, ajury found Dillard guilty of two drug trafficking crimes: conspiracy to

distribute and possess with intent to distribute cocaine and cocaine base in violation of21 U.S.C.

S 846 (Count       1) and possession of a firearm in furtherance of a drug trafficking crime in violation

of 18 U.S.C. 924(c) (Count 5). See ECF No. 321.

           Dillard was a "middleman" in the scheme orchestrated by his cousin, Ronald Dillard. ECF

No. 750, p.16. Ronald Dillard arranged for large quantities of cocaine - over 150 kilograms in

total-to     be transported from Miami to the Maryland suburbs of Washington, D.C. See Presentence

Investigation Report ("PSR") ~ 22.1 Once the drugs were in the D.C. area, John Dillard resold the

cocaine to users and other dealers, often out of the Threadz Sportz store that he and several of his

co-defendants       operated in Mount Rainier, Maryland. Id. ~~ 28-29. Dillard initially sold in


1   John Dillard used other suppliers as well. See PSR   n 21,23-24.
         Case 8:00-cr-00424-PJM Document 753 Filed 08/18/20 Page 2 of 7



relatively small quantities, but by 1999, in multiple kilogram amounts. !d. ~~ 25-26. Witness

testimony detailed Dillard's illegal transactions, some of which were also captured on intercepted

phone calls and by Drug Enforcement Agency controlled purchases. Id. ~~ 22, 24, 25, 28. Dillard

would "cook" the cocaine into crack. Indeed, trial testimony indicated that he developed notoriety

for a special technique for doing so. Id. ~ 20.

       When he was arrested, in addition to a large sum of cash, an electronic scale, and police

scanners, law enforcement discovered four guns in Dillard's possession, including a high-capacity

AR-15 rifle with an obliterated serial number and, under the mattress upon which Dillard was

found lying, a Mac-II machine pistol with a home-made silencer. Id. ~~ 30, 103-04.

        Dillard's lawless behavior did not end with his arrest. During trial, upon learning that a

former customer of his was scheduled to testify on behalf of the Government, he purportedly

threatened within earshot of the witness "it'll have to be murder, then." Id. ~~ 32,38. Dillard also

gave repeated demonstrably false testimony under oath on a number of key issues, stating that he

had no knowledge his cousin's drug trafficking activities, had never sold more than 1/8 kilogram

of cocaine, had never cooked powder cocaine into crack, and that the firearms seized from his

backpack and under his mattreSs were not his. Id. ~ 33. He also "suborned perjury" by allowing

his godfather to falsely testify that the guns law enforcement found in Dillard's possession actually

did not belong to Dillard and had been found in Dillard's grandfather's room. !d. ~ 34.

        In advance of sentencing, the United States Probation Office prepared a Presentence

Investigation   Report ("PSR") that calculated his offense level, criminal history score, and

recommended guidelines range. The PSR attributed 150 kilograms of cocaine and more than 1.5

kilograms of cocaine base to the conspiracy, resulting in a base offense level for Dillard of 38.

PSR ~ 43. Pursuant to U.S.S.G.       S   3e1.1., a two-level increase was warranted for Dillard's



                                                  2
          Case 8:00-cr-00424-PJM Document 753 Filed 08/18/20 Page 3 of 7



obstruction of justice at trial, increasing his offense level to 40. Id. ~ 47. He was deemed a Criminal

History Category III, resulting in a guidelines range of imprisonment of 360 months to life as to

Count 1. Id. ~~ 61, 74. Due to the 21 U.S.C.          S 851 sentence     enhancement predicated on Dillard's

1996 conviction for attempted possession with intent to distribute cocaine, the mandatory

minimum term of imprisonment was doubled from 10 to 20 years of imprisonment. Id. ~ 72. The

period of incarceration as to Count 5 was also established by statute, with a minimum five year

sentence to run consecutive to any other term of imprisonment imposed. Id.

         On October 24, 2001, the Court sentenced Dillard to 420 months (35 years) imprisonment

as to Count 1 and 60 months (5 years) consecutive as to Count 5. ECF No. 405. On January 14,

2015, pursuant to Amendment 750 of the Sentencing Guidelines, the Court reduced Dillard's

sentence to 295 months imprisonment as to Count 1 (and left the 60-month sentence as to Count 5

intact). See ECF No. 688. As a result, his total sentence stands at 355 months. Id.

         Dillard seeks a reduction of this sentence to the statutory minimum 300 months (25 years)

of incarceration.2

                                                          II.

         Congress passed the Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat. 2372

(2010) ("FSA"); to reduce the inequality in mandatory minimum sentences between drug

trafficking offenses involving crack cocaine and powder cocaine. See United States v. Gravatt,

953 F.3d 258,260 (4th Cir. Mar. 23, 2020). The First Step Act of2018, Pub. L. No. 115-391, 132

Stat. 5194 (2018), made those changes retroactive. Id. It permits courts, "on motion of the

defendant... [to] impose a reduced sentence" for a criminal defendant (1) who was convicted of a

"covered offense," i. e., a "violation of a Federal criminal statute, the statutory penalties for which


2 Dillard estimates that if his motion is granted that he would still serve approximately   15-18 additional months in
prison. See ECF No. 748, pp. 2-3.

                                                           3
          Case 8:00-cr-00424-PJM Document 753 Filed 08/18/20 Page 4 of 7



were modified by section 2 or 3 of the [FSA]"; (2) ifthe offense was committed before August 3,

2010; and (3) if the defendant did not already receive a reduction under the FSA or the First Step

Act. United States v. Robinson, Cr. No. PJM-02-0227, 2019 WL 3867042 *2 (D. Md. Aug. 15,

2019).

         Dillard committed the drug trafficking offenses for which he was found guilty before

August 3, 2010 and has yet to receive a reduction under the FSA or the First Step Act. Whether

his are "covered offenses" is the threshold question. See Gravatt, 953 F.3d at 260.

         The jury convicted Dillard of conspiracy to distribute and possess with the intent to

distribute both cocaine and cocaine base (commonly referred to as crack) pursuant to 21 U.S.C. 9

846 and 21 U.S.C. 9 841(b)(l)(A)(ii) and 9 841(b)(l)(B)(iii), the statutory penalties for which were

modified in part by the FSA. See United States v. Wirsing, 943 F.3d 175,186 (4th Cir. 2019) ("All

defendants who are serving sentences for violations of 21 U.S.C. 9841 (b)(1)(A)(iii) and (B)(iii),

and who are not excluded pursuant to the expressed limitations in Section 404( c) of the First Step

Act, are eligible to move for relief under that Act."); see also United States v. Gravatt, 953 F.3d

258,263-64 (4th Cir. 2020). The parties agree that following the Fourth Circuit's ruling in Gravatt,

defendants are not excluded from the remedial goals of the First Step Act if their offense involved

both forms of the drug. 953 F.3d at 264; United States v. Byers, 801 Fed.Appx. 134, 135 (Mem)

(4th Cir. 2020).3 As such, the Court finds Dillard's offenses are covered by the First Step Act and

he is eligible for the relief he seeks.




3 This is true even in cases like the present where the defendant trafficked in significantly greater amounts of powder
cocaine than crack. See Gravatt, 953 F.3d at 261. Here, 150 kilograms of cocaine and 1.5 kilograms of cocaine base
are attributed to Dillard's conspiracy. PSR ~ 43.

                                                          4
,   .
                  Case 8:00-cr-00424-PJM Document 753 Filed 08/18/20 Page 5 of 7



                 Eligibility, however, entitles a defendant only to a substantive review of his motion on the

        merits; it does not compel a court to grant a sentence reduction. See Gravatt, 953 F.3d at 262.

        Thus, having found Dillard eligible, the Court turns to the merits of his petition.

                                                              III.

                 In evaluating Dillard's motion on the merits, the Court must consider the factors set forth

        in 18 U.S.C.    S   3553(a). See Wirsing, 943 F.3d at 183. Those factors include (1) "the nature and

        circumstances ofthe offense;" (2) "the history and characteristics of the defendant;" (3) "the need

        for the sentence imposed;" and (4) "the need to avoid unwarranted sentence disparities among

        defendants with similar records who have been found guilty of similar conduct." 18 U.S.C.                      S
        3553(a). The Court may also take into account Dillard's post-conviction behavior. See United

        States v. Chambers, 956 F.3d 667, 674-75 (4th Cir. 2020).

                 Noting the seriousness of his criminal activity, his false testimony, and the assertion "that

        he threatened a government witness," Dillard concedes that his case merits a lengthy sentence.

        ECF No. 752, p. 3. But he submits that his requested reduction to 25 years of imprisonment is

        appropriately severe to comply with the purposes of sentencing. See 18 U.S.C.                S 3553(a)(2).   He

        asks the Court to compare his sentence to that which, he argues, would be imposed today. See 18

        U.S.C.   S   3553(a)(6). Referring the Court to national averages for crack trafficking offenses, he

        suggests that the Court would likely sentence him to a combined 25 years of incarceration if

        sentenced today. See ECF No. 748, p. 14.4 Additionally, he emphasizes that he is now the only




        4 And, noting that Section 401 of First Step Act, Pub. L. No. 115-391, 132 Stat. 5194, amended the type of drug
        offenses for which a 9 851 sentence enhancement may be predicated upon, he argues that his prior conviction would
        no longer qualify and that the 20-year minimum sentence as to Count 1 would no longer apply.

                                                                5
.   .
                  Case 8:00-cr-00424-PJM Document 753 Filed 08/18/20 Page 6 of 7



        member of the drug conspiracy overseen by his cousin, Ronald Dillard, to still be in prison. His

        requested sentence, he explains, is still twice that of Ronald Dillard. 5

                Supporting his claim that at 25-year sentence is sufficient pursuant to 18 U.S.C.               S 3553(a),
        Dillard highlights his positive post-sentencing           conduct. The BOP has never cited him for a

        disciplinary infraction of any kind throughout the entirety of his imprisonment and has placed him

        at the lowest-level security available at FCI Petersburg Low. See ECF No. 748-2. He has earned

        his GED, taken a broad array of courses, and works as a coveted UNICOR Shipping Clerk in the

        prison's warehouse. See ECF No. 748-3; ECF No. 748-5. These actions, he says, demonstrate that

        he is no longer the 24~year-old who went to trial; he avers that he is remorseful and changed. The

        Government, he notes, does not argue that he would be a danger to the community if released

        early, and he declares, he would not be. See 18 U.S.C.           S 3553(a)(2).
                The Government does, however, submit that the seriousness of his criminal conduct weighs

        against a sentence reduction. See 18 U.S.C.           S 3553(a)(1).    The Court agrees. Dillard was a key

        player, even as a middleman, in a large-scale cocaine trafficking scheme responsible for over 150

        kilograms of drugs. He personally dealt in multiple kilogram amounts and maintained a small

        arsenal of high-powered weapons, including an assault rifle, machine gun, and. semiautomatic

        handgun. See PSR ,-r,-r 25, 30.

                His present sentence is appropriate, the Government submits, particularly in light of how

        at trial he "flaunted the law." ECF No. 750, p. 17. Indeed he did. The Court hardly needs to

        proclaim that it is absolutely unacceptable to threaten the life of a witness. And the Court does not

        take lightly that Dillard's self-serving, incredible testimony on almost every major issue was

        sharply contradicted by witnesses, intercepted phone calls, or other evidence. See PSR ,-r,-r 33,46;


        5The Court sentenced Ronald Dillard to 152 months incarceration after he plead guilty to conspiring to distribute and
        possess with intent to distribute cocaine and cocaine base. See ECF No. 366.

                                                                  6
.   .
                 Case 8:00-cr-00424-PJM Document 753 Filed 08/18/20 Page 7 of 7



        see also United States v. Dunnigan, 507 U.S. 87,97 (1993) ("[a] perjuring defendant's willingness

        to frustrate judicial proceedings to avoid criminal liability suggests that the need for incapacitation

        and retribution is heightened").

                Moreover,    the Government      says, gIven the quantity of drugs involved,           plus an

        enhancement for actions which "willfully obstructed or impeded, or attempted to obstruct or

        impede the administration     of justice during the course of the investigation, prosecution, or

        sentencing," U.S.S.G. 9 3C1.1, plus his criminal history category ofIII, the applicable"guidelines

        range, ifhe were sentenced today, would be 292 to 365 months. Dillard's 295-month sentence as

        to Count 1, it may be noted, is already at the low end of that range. See 18 U.S.C. 93553(a)(6).

                Taking all this into account, the Court finds Dillard's abhorrent behavior before and during

        trial cannot not be swept aside, even in light of his demonstrated growth while imprisoned. The

        Court finds that Dillard's current sentence of 355 months is "sufficient, but not greater than

        necessary" to accomplish the objectives of sentencing set forth in 18 U.S.C. 9 3553(a)(2).

        Accordingly, his Motion for Imposition of a Reduced Sentence Pursuant to Section 404 of the First

        Step Act is DENIED.

                A separate Order will ISSUE.
                                                          ft~~~
                                                            ~ l
                                                       (' PErrER J. MESSITTE
                                                     UN~STATES      DISTRICT JUDGE


        August 18, 2020




                                                           7
